Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 1 of 14




                             EXHIBIT A
7/22/2020
       Case                                          eCaseView
                9:20-cv-81193-WPD Document 1-2 Entered  on FLSD Docket 07/23/2020 Page 2 of 14




     CASE NUMBER: 50-2020-CA-006682-XXXX-MB
     CASE STYLE: CARR, KAREEN V GEO CORRECTIONS HOLDINGS INC



      Dockets & Documents



   Public =                                                       VOR =                               In Process =
                                                                                                   Page Size: All

            Docket Number                    Effective Date           Description

            1                                06/23/2020               CIVIL COVER SHEET

            2                                06/23/2020               COMPLAINT

            3                                06/23/2020               SUMMONS ISSUED

            4                                06/23/2020               DIVISION ASSIGNMENT

            5                                06/23/2020               PAID $411.00 ON RECEIPT 3660409




https://applications.mypalmbeachclerk.com/eCaseView/search.aspx                                                      1/1
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 3 of 14




                                                               PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                           ER
                       C
                 A
            T
        O
    N
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 4 of 14




                                                               PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                           ER
                       C
                 A
            T
        O
    N
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 5 of 14




                                                               PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                           ER
                       C
                 A
            T
        O
    N
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 6 of 14




                                                               PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                           ER
                       C
                 A
            T
        O
    N
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 7 of 14




                                                               PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                           ER
                       C
                 A
            T
        O
    N
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 8 of 14




                                                               PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                           ER
                       C
                 A
            T
        O
    N
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 9 of 14




                                                               PY
                                                          O
                                                      C
                                             ED
                                        FI
                                  TI
                           ER
                       C
                 A
            T
        O
    N
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 10 of 14




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
         O
     N
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 11 of 14




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
         O
     N
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 12 of 14




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
         O
     N
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 13 of 14




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
         O
     N
Case 9:20-cv-81193-WPD Document 1-2 Entered on FLSD Docket 07/23/2020 Page 14 of 14




                                                               PY
                                                           O
                                                       C
                                              ED
                                         FI
                                   TI
                           ER
                       C
                  A
             T
         O
     N
